  Case 18-15195-elf         Doc 52-3 Filed 02/05/21            Entered 02/05/21 11:54:35          Desc
                             Exhibit Notice of Default         Page 1 of 1



                                  BROCK AND SCOTT, LLP
                                       610 Old York Road, Ste 200
                                         Jenkintown, PA 19046
                                      Phone Number: 844-856-6646
                                       Fax Number: 704-369-0760

Andrew Spivack, Esquire
Bankruptcy Attorney

January 19, 2021

BRAD J. SADEK, Esquire
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
SENT VIA REGULAR MAIL AND E-MAILED TO: brad@sadeklaw.com

RE:     Lawrence C. Greene
        Bankruptcy No. 18-15195-elf

Dear Counselor:

         Our client has advised us that payments have not been made in accordance with the terms of the
Stipulation agreed to by the parties and approved by the Bankruptcy Court by an Order entered on
November 27, 2019.

         Pursuant to the terms of the Stipulation, your client has failed to make regular monthly payments
for the month of November 2020 in the amount of $515.47, for the months of December 2020 through
January 2021 in the amount of $551.66, less Debtor’s suspense in the amount of $504.99. In order to cure
this default, it will be necessary for your client to remit $1,113.80, representing payments past due under
the terms of the Stipulation, within ten (10) days from the date of this letter.

       Your client’s payment to cure this default should be remitted to: SANTANDER BANK, N.A., 1
Corporate Drive, Suite 360 Lake Zurich, IL 60047 and made payable to SANTANDER BANK, N.A.

        If your client does not remit the above amount within the ten (10) day period, we will certify
default with the Bankruptcy Court and request relief from the automatic stay.

                                                                  Bankruptcy Dept.
                                                                  Brock and Scott, PLLC

cc:     Lawrence C. Greene
        SANTANDER BANK, N.A.

THIS FIRM IS A DEBTOR COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE OBTAIN
WILL BE USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPCY,
THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A
DEBTOR, BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY
